
	
		I
		111th CONGRESS
		1st Session
		H. R. 3033
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 House Administration and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize Federal agencies and legislative branch
		  offices to purchase greenhouse gas offsets and renewable energy credits, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Neutral Government Act of
			 2009.
		2.Authorization to
			 purchase offsets and credits
			(a)Federal
			 authoritiesSubject to the
			 requirements of this Act, each executive agency (as defined in section 105 of
			 title V of the United States Code) and each legislative branch office is
			 authorized to use appropriated funds to purchase either or both of the
			 following in any open market transaction, that complies with all applicable
			 procurement rules and regulations and is approved in accordance with subsection
			 (c):
				(1)Qualified
			 tradeable greenhouse gas offsets.
				(2)Qualified
			 tradeable renewable energy credits.
				(b)Qualification of
			 offsets and creditsA
			 tradeable greenhouse gas offset or renewable energy credit shall be treated as
			 qualified for purposes of this section if the Secretary of Energy certifies the
			 generator of such offset or credit. Upon the application of any person
			 generating or planning to generate any such offsets or credits, the Secretary
			 shall certify the generator if the Secretary determines that the generator
			 meets, or will, upon implementation, meet, such requirements as the Secretary
			 deems necessary, under rules promulgated by the Secretary, to ensure that the
			 offsets or credits generated will represent the reduction of greenhouse gases
			 as specified or estimated in the offset (in the case of an offset) or in the
			 generation of the amount of renewable energy which the credit represents or is
			 estimated to represent (in the case of a credit). A reduction in greenhouse
			 gases that the Secretary determines would have occurred in the absence of the
			 opportunity to sell an offset for such reduction shall not be treated as a
			 qualified offset for purposes of this Act.
			(c)Approval of open
			 market transactionsThe
			 Secretary of Energy shall promulgate rules, after notice and opportunity for
			 comment, regarding the open market transactions (involving qualified tradeable
			 greenhouse gas offsets and qualified tradeable renewable energy credits) that
			 will be treated as approved for purposes of this Act. Such rules shall
			 accommodate forward purchasing and crediting of offsets and credits on an
			 estimated basis from small scale offset and renewable energy generators, and
			 other open market transactions that are useful in enabling short-term purchases
			 of greenhouse gas offsets and renewable energy credits to contribute
			 meaningfully to the implementation of small scale offset and renewable energy
			 generators.
			(d)DefinitionsFor
			 purposes of this Act:
				(1)Greenhouse gas
			 offsetThe term
			 greenhouse gas offset means the reduction in emissions of
			 greenhouse gases that results from an action or actions undertaken for the
			 purpose, among others, of reducing greenhouse gas emissions (including the
			 generation of renewable energy), where: (A) such action or actions would not
			 have occurred in the absence of the opportunity to sell an offset for the
			 resulting reductions; (B) the party claiming credit for the reductions has
			 acquired the exclusive legal rights to claim credit for the reductions; and (C)
			 such exclusive legal rights can be verified and approved by the Secretary
			 through an auditable contract path or other system established by the
			 Secretary.
				(2)Greenhouse
			 gasThe term greenhouse
			 gas includes carbon dioxide, methane, nitrous oxide, and fluorinated
			 gases.
				(3)Renewable energy
			 creditThe term
			 renewable energy credit means all of the environmental attributes
			 associated with a single unit of energy generated by a renewable energy source
			 where: (A) those attributes are transferred or recorded separately from that
			 unit of energy; (B) the party claiming ownership of the credit has acquired the
			 exclusive legal ownership of all, and not less than all, the environmental
			 attributes associated with that unit of energy; and (C) exclusive legal
			 ownership of the credit can be verified and approved by the Secretary through
			 an auditable contract path or other system established by the Secretary.
				(4)Renewable
			 energyThe term
			 renewable energy means electric energy generated from solar, wind,
			 biomass, landfill gas, ocean (including tidal, wave, current, and thermal),
			 geothermal, municipal solid waste, or new hydroelectric generation capacity
			 achieved from increased efficiency or additions of new capacity at an existing
			 hydroelectric project.
				(5)TradeableThe
			 term tradeable when used in connection with an offset or credit
			 means that the offset or credit is available for purchase and sale in an open
			 and transparent market.
				(e)Effective
			 dateThe authority of section 1 shall take effect for fiscal
			 years after the enactment of this Act.
			
